IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20008
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MARIO OSIRIS PINEDA,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-529-1
                       - - - - - - - - - -
                         August 23, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Mario Osiris Pineda appeals his conviction after a bench

trial for illegal reentry of a previously deported alien in

violation of 8 U.S.C. § 1326(a) and (b)(1).     Pineda argues that

the indictment was defective under the Fifth and Sixth Amendments

because it did not allege general intent.     Because Pineda did not

challenge his indictment on this basis in the district court, we

review whether it was constitutionally sufficient under a

“maximum liberality” standard.   See United States v. Guzman-

Ocampo, 236 F.3d 233, 236 (5th Cir. 2000), cert. denied, 121

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-20008
                                  -2-

S. Ct. 2600 (2001).   Pineda’s indictment “fairly imported that

his reentry was a voluntary act” and satisfied the constitutional

requirements of a valid indictment.     See id. at 236, 239 & n.13;

United States v. Berrios-Centeno, 250 F.3d 294, 299 n.6 (5th Cir.

2001).

     Pineda also argues that the district court erred when it

denied his motion to suppress the prior deportation because it

violated due process.   He acknowledges that this issue is

foreclosed by United States v. Benitez-Villafuerte, 186 F.3d 651

(5th Cir. 1999), cert. denied, 528 U.S. 1097 (2000), and raises

it only to preserve it for Supreme Court review.    Because

Benitez-Villafuerte, 186 F.3d at 656-59, held that administrative

deportation proceedings do not violate due process, Pineda’s

argument is without merit.

     AFFIRMED.